Case 2:20-cv-10734-AB-RAO Document 6 Filed 12/17/20 Page 1 of 1 Page ID #:14



 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11    ROD ANTHONY HUFF,                   Case No. CV 20-10734 AB (RAO)
12                     Plaintiff,
13          v.                            JUDGMENT
14    MENTAL HEALTH DIVISION
      HOLLYWOOD COURTHOUSE,
15
                       Defendant.
16

17
           IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18
     with prejudice for the reasons set forth in the related Memorandum and Order
19
     Regarding Summary Dismissal.
20

21
     DATED: December 17, 2020
22

23                                      ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28
